Case 2:20-cr-00219-HCN-DAO Document 54 Filed 02/02/21 PageID.171 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

             UNITED STATES OF AMERICA,
                                                              ORDER OF FORFEITURE
                       Plaintiff,
                                                               Case No. 2:20-CR-00219
                           v.
                                                                Howard C. Nielson, Jr.
         MICHAEL ANTHONY MARTINEZ,
                                                              United States District Judge
                      Defendant.


             IT IS HEREBY ORDERED that:

             1.   As a result of pleading guilty to interference with commerce by robbery (Count 1

of the Felony Information), for which the government sought forfeiture pursuant to 18 U.S.C. §

924(d) and 28 U.S.C. § 2461(c) and 21 U.S.C. § 853,1 the defendant, Michael Anthony Martinez,

shall forfeit to the United States any firearm or ammunition involved in or used in any knowing

violation of 18 U.S.C. § 1951(a), including and limited to:

             •    Maverick Arms (Eagle Pass TX) 88 Shotgun CAL: 12 SN: MV0348189

             •    Taurus International PT111 Millennium Pistol CAL: 9 SN: TJP710

             •    2 Rounds Federal Ammunition CAL: 12




1
 Although the United States originally sought forfeiture pursuant to 21 U.S.C. § 853, the
defendant agreed to forfeit property as a result of his violation of 21 U.S.C. § 853. Forfeiture for
this offense is authorized by 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and 21 U.S.C. § 853.
Because the defendant agreed that the firearms were used to facilitate his offense, waived notice
of the government’s intent to seek forfeiture in the indictment, and otherwise received notice of
the forfeiture, forfeiture under 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and 21 U.S.C. § 853 is
proper.
                                              Page 1 of 4
(Martinez)
Case 2:20-cr-00219-HCN-DAO Document 54 Filed 02/02/21 PageID.172 Page 2 of 4




             2.   The Court has determined, based on the guilty plea, that the above-identified

property is subject to forfeiture, the defendant had an interest in the property, and the

government has established the requisite nexus between this property and the offense.

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

             3.   Pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), 21 U.S.C. § 853, and

Federal Rules of Criminal Procedure 32.2(b)(1), the above-identified property is hereby forfeited

to the United States.

             4.   Upon the entry of this Order, in accordance with Federal Rule of Criminal

Procedure 32.2(b)(3), the Attorney General (or a designee) is authorized to seize the identified

property and conduct any discovery proper in identifying, locating, or disposing of the property

subject to forfeiture.

             5.   Upon entry of this Order, the Attorney General or designee is authorized to

commence any applicable proceeding to comply with statutes governing third party interests,

including giving notice of this Order.

             6.   The United States shall publish notice of this Order on the Government’s internet

website, www.forfeiture.gov. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

             7.   Any person, other than the above-named defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the Court for a hearing without a jury to adjudicate the validity of

his alleged interest in the subject property, and amendment of the order of forfeiture pursuant to

21 U.S.C. § 853.


                                               Page 2 of 4
(Martinez)
Case 2:20-cr-00219-HCN-DAO Document 54 Filed 02/02/21 PageID.173 Page 3 of 4




             8.    Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this Order of

Forfeiture shall become final as to the defendant at the time of sentencing and shall be made part

of the sentence and included in the judgment. If no third party files a timely claim, this Order

shall become the Final Order of Forfeiture, as provided by Federal Rule of Criminal Procedure

32.2(c)(2).

             9.    Any petition filed by a third party asserting an interest in the subject property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the subject property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner’s claims, and the relief sought.

             10.   After the disposition of any motion filed under Federal Rule of Criminal

Procedure 32.2(c)(1)(A), and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues.

             11.   The United States shall have clear title to the subject property following the

Court’s disposition of all third party interests, or, if no petitions are filed, following the

expiration of the period provided in 21 U.S.C. § 853, which is incorporated by 18 U.S.C. §

982(b), for the filing of third party petitions.

             12.   The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

                                             *       *         *




                                                 Page 3 of 4
(Martinez)
Case 2:20-cr-00219-HCN-DAO Document 54 Filed 02/02/21 PageID.174 Page 4 of 4




             IT IS SO ORDERED.

                                           DATED this 2d day of January, 2021.

                                           BY THE COURT:



                                           ______________________________
                                           Howard C. Nielson, Jr.
                                           United States District Judge




                                  Page 4 of 4
(Martinez)
